DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 14–36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claim recites the block has a size of Nx2 where N is a multiple of 8, N is greater than 8, and the subblock is 8x2.  The skilled artisan would not know what Applicant is claiming in view of Applicant’s published paragraph [0059] wherein Applicant asserts that a multiple of 16 is 8!  That is not how most skilled artisans would define a multiple.  Furthermore, from an examination of the Specification, Examiner was only able to find an example from paragraph [0036] that could plausibly match the language of the claim, certain as to the scope of the claimed subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, 18, 19, 22, 23, 26, 27, and 30–36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2013/0003857 A1).
Regarding claim 14, Yu discloses a method for coding a video comprising: determining at least one transform subblock in a block of a picture of the video (Yu, ¶ 0126 and Fig. 23:  teach a 2x32 block divided into subblocks; Yu, ¶ 0087:  teaches transform blocks can be divided into 2x8 subblocks); coding said block based at least on said at least one transform subblock (Yu, Abstract:  teaches coding the transform subblocks); wherein in case said block has a size of 2xN coefficients, with N being an integer, N is a multiple of 8, and N being greater than 8 (Examiner finds this means non-square blocks, but note the 35 U.S.C. 112(b) rejection, supra; Yu, ¶ 0126 and Fig. 23:  teach a 2x32 block divided into subblocks), wherein at least one transform subblock is a 2x8 subblock (Yu, ¶ 0087:  teaches transform blocks can be divided into 2x8 subblocks); or wherein said block has a size of Nx2 coefficients, with N being an integer, N is a multiple of 8, and N being greater than 8, wherein at least one transform subblock is a 8x2 subblock (Again, note 35 U.S.C. 112(b) rejection, supra; Yu, Figs. 19 and 23:  demonstrate the dimensions can be transposed).
Regarding claim 15, Yu discloses the method of claim 14, wherein determining at least one transform subblock in a block of said picture is further based on an intra prediction mode used for predicting said block (Yu, ¶ 0078:  teaches the scan direction is determined based on the intra prediction mode; see also Yu, ¶ 0079:  teaching horizontal or vertical scan depends on the intra prediction direction (i.e. intra prediction mode)).
Claim 18 lists the same elements as claim 14, but is drawn to the corresponding decoder method.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 19 lists the same elements as claim 15, but is drawn to the corresponding decoder method.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 22 lists the same elements as claim 14, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 23
Claim 26 lists the same elements as claim 18, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 18 applies to the instant claim.
Claim 27 lists the same elements as claim 19, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 19 applies to the instant claim.
Claim 30 lists the same elements as claim 14, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 31 lists the same elements as claim 18, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 18 applies to the instant claim.
Claim 32 lists essentially the same elements as claim 14, but is drawn to a CRM of the encoded data rather than the method for its creation.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 33 lists essentially the same elements as claim 14, but is drawn to a method for transmitting the resultant data stream.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 34
Claim 35 lists essentially the same elements as claim 14, but is drawn to a method for receiving the resultant data stream.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 36 lists essentially the same elements as claim 14, but is drawn to an apparatus for receiving the resultant data stream.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 20, 21, 24, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Joshi et al., “Transform Coefficient Coding in HEVC,” IEEE Transactions on Circuits and Systems for Video Technology, Vol. 22, No. 12, December 2012, pp. 1765–1777.
Regarding claim 16, the combination of Yu and Joshi teaches or suggests the method of claim 15, wherein if said block is predicted according to an horizontal intra prediction mode, the method further comprises determining a parsing order of transform coefficients of said block wherein said parsing order is a vertical bottom-up right to left parsing starting at a bottom right coefficient in said block 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been able to combine the elements taught by Yu, with those of Joshi, because both references are drawn to the same field of endeavor and because Joshi merely explains in more detail what Yu already teaches regarding choosing a scan direction based on the direction of the intra prediction mode.  Therefore, the combination represents a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Yu and Joshi used in this Office Action unless otherwise noted.
Regarding claim 17, the combination of Yu and Joshi teaches or suggests the method of claim 15, wherein if said block is predicted according to a vertical intra prediction mode, the method further comprises determining a parsing order of transform coefficients of said block wherein said parsing order is an horizontal right to left bottom-up parsing starting at a bottom right coefficient in said block (Joshi, Section 3(C):  teaches a vertical prediction mode indicates a horizontal scan pattern; see Joshi, Fig. 2:  illustrating the horizontal scan pattern).
Claim 20 lists the same elements as claim 16, but is drawn to the corresponding decoder method.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 21
Claim 24 lists the same elements as claim 16, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 25 lists the same elements as claim 17, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Claim 28 lists the same elements as claim 20, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 20 applies to the instant claim.
Claim 29 lists the same elements as claim 21, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 21 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IDS dated 10/29/2020 and the International Search Report and Written Opinion dated 10/29/2020 contain additional relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481